8229 Boone Boulevard
Suite 430
Vienna, VA 22182

In re Application of: Karnit GOTLIB
Serial No.: 16506008         
Filed: July 9, 2019
Docket: 1459-0066US01
Title: Methods and Compositions for Treating Tumors with TTFields and Sorafenib
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on March 26, 2021, filed under 37 CFR 1.181 seeking to have the finality of the Office action mailed February 10, 2021 reviewed. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required. 

The petition is GRANTED.

ANALYSIS AND DECISION

In finding petitioner’s points of argument persuasive, the requested relief is granted. As such, the finality of the Office action issued on February 10, 2021 is premature and the finality of the Office action is hereby withdrawn. Since the finality is being withdrawn, any amendment responding to the outstanding Office action of February 10, 2021 will be entered and treated as a 37 CFR § 1.111 amendment. The period to respond to the outstanding Office action of February 10, 2021 remains unchanged. 
  
The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3792 awaiting the applicant’s Rule 1.111 Amendment.   

Accordingly, the petition is GRANTED. 

Any inquiry concerning this decision should be directed to David Duffy at (571) 272-1574. 


/JANET C BAXTER/__________________
Janet Baxter, Acting Director
Technology Center 3700